DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel J. Swirsky (Reg. No. 45,148) on 30 November 2021.

The application has been amended as follows: 

The Claims:
8. (Currently Amended) The X-ray tube of claim l, wherein the cathode switching circuit comprises a plurality of terminals fixed respectively to the plurality of cathode parts and protruding from the vacuum vessel, and a fixed brush in an absolute position configured to selectively couple to a terminal of each cathode part of the plurality of cathode parts as [[the]] each cathode part of the plurality of cathode parts is rotated into 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-5, 7, and 8, Jeong et al. (U. S. Patent No. 9,153,407 B2) disclosed an X-ray tube that comprises: 
a vacuum vessel (20) (column 4, lines 3-6); 
a cathode (40) and an anode (30) fixedly disposed inside the vacuum vessel; 
a rotary mechanism comprising a rotary shaft (21) that is configured to rotate the vacuum vessel (column 4, lines 7-20),
wherein the cathode being disposed on a circumference with the rotary shaft as its center and including a plurality of cathode parts that can individually be turned ON/OFF (column 4, lines 33 - column 5, line 6), and 
the anode including parts opposite to the plurality of cathode parts respectively, respectively; and
a cathode switching circuit coupled to the cathode (column 4, lines 49-51).
However, the prior art failed to disclose or fairly suggested that the X-ray tube further comprises:
a controller coupled to the cathode switching circuit and configured to intermittently or continuously select one of the plurality of cathode parts when in an absolute position as viewed from a coordinate system that is not rotated together with the vacuum vessel to generate an electron beam in a 

With respect to claim 6, Jeong et al. (U. S. Patent No. 9,153,407 B2) disclosed a system for controlling an X-ray tube (100), 
wherein the X-ray tube comprising comprises: 
a vacuum vessel (20) (column 4, lines 3-6), 
a cathode (40) and an anode (30) fixedly disposed inside the vacuum vessel, 
a rotary mechanism comprising a rotary shaft (21) that is configured to rotate the vacuum vessel (column 4, lines 7-20), 
wherein the cathode is disposed on a circumference with the rotary shaft at its center and comprises a plurality of cathode parts that are configured to be individually turned ON/OFF (column 4, lines 33 - column 5, line 6), and 
the anode includes parts opposite to the plurality of cathode parts, respectively, and 
a cathode switching circuit coupled to the cathode (column 4, lines 49-51). 
However, the prior art failed to disclose or fairly suggested that the system comprises:
a controller coupled to the cathode switching circuit and configured to intermittently or continuously select one of the plurality of cathode parts when in an absolute position as viewed from a coordinate system that is not rotated together with the vacuum vessel to generate an electron beam in a switching manner in sync with a rotation of the rotary shaft so that X-rays .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 25 November 2021 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 25 November 2021 with respect to claims 1-5, 7, and 8 have been fully considered.  The objections of claims 1-5, 7, and 8 have been withdrawn.
Applicant’s amendments filed 25 November 2021 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 25 November 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 25 November 2021 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 25 November 2021 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 25 November 2021 with respect to claims 1-8 have been fully considered.  The rejection of claims 1-8 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 25 November 2021 with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bauer (U. S. Patent No. 10,076,297 B2) disclosed an X-ray phase-contrast tomography device.
Baeumer et al. (U. S. Patent No. 8,699,657 B2) disclosed an X-ray examination apparatus and a method.
Urushiya et al. (U. S. Patent No. 8,249,216 B2) disclosed an X-ray moving-image radiographing apparatus.
Freudenberger et al. (U. S. Patent No. 8,054,944 B2) disclosed an X-ray radiator comprising an electron-beam controller with two or more electron beams.
Oreper (U. S. Patent No. 7,529,344 B2) disclosed a dual-energy X-ray source.
Eilbert (U. S. Patent No. 7,428,297 B2) disclosed methods and an apparatus for e-beam scanning.
Hoffman (U. S. Patent No. 7,120,222 B2) disclosed a CT imaging system comprising a multiple-peak X-ray source.
Kanagami (U. S. Patent No. 7,085,354 B2) disclosed an X-ray tube apparatus.
Wilson et al. (U. S. Patent No. 6,975,703 B2) disclosed a multiple focal-spot X-ray source comprising a notched transmission target.
Wilson et al. (U. S. Patent No. 6,947,522 B2) disclosed an X-ray source comprising a rotating notched transmission target.
Mihara et al. (U. S. Patent No. 6,807,248 B2) disclosed a multi-source X-ray CT apparatus.
Harris et al. (U. S. Patent No. 6,480,572 B2) disclosed X-ray tubes comprising a dual filament with an electronically-controlled focal spot.
Kujirai (U. S. Patent No. 6,333,969 B1) disclosed an X-ray tube.
Hell et al. (U. S. Patent No. 6,213,639 B1) disclosed a low-cost X-ray radiator.
Morgan (U. S. Patent No. 6,125,167 A) disclosed an X-ray tube comprising a rotating anode having simultaneous multiple emitting focal spots.
Adler (U. S. Patent No. 6,009,146 A) disclosed MeV-scan transmission X-ray and an X-ray system utilizing a stationary collimator method and an apparatus.
Bischof (U. S. Patent No. 5,703,926 A) disclosed an X-ray radiator comprising a constraint-cooled rotating anode.
Rand et al. (U. S. Patent No. 4,993,055 A) disclosed a rotating X-ray tube comprising external bearings.
Grady (U. S. Patent No. 4,823,371 A) disclosed an X-ray tube system.
Ammann (U. S. Patent No. 4,748,650 A) disclosed an X-ray diagnostic installation comprising an X-ray tube.
Seki et al. (U. S. Patent No. 3,610,984 A) disclosed an X-ray tube comprising a rotating anode with multiple focal areas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884